Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2015/0360427 A1, hereinafter Shah).
Regarding Claims 1-4, Shah teaches a method of 3D printing microwave RF absorbers with the flexibility to place as needed, thus including printing via loaded filaments selectively printed in certain areas such as surfaces in any conceivable, meaning that Shah at least suggests making the object with regions of unloaded plastic along with loaded plastic, and wherein depending on surface areas, each of the possibilities of having more or fewer regions with loaded material compared to unloaded material would be at least rendered obvious) with microwaves being used during/after deposition to further melt and bind the structure (per [0094]). 
Sweeney does not go into detail about basic information about 3D printing such as designing the desired output in a computer beforehand and producing a model from the desired output to direct the 3D printing, but as such aspects of 3D printing are a fundamental of 3D printing, it would have been at least obvious to determine the RF absorption properties (e.g. that the surface should have the loaded filaments) and produce a model and to carry out those instructions based on the model.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shah applied to Claim 1 above, and further in view of Shinar et al. (US 2015/0201499 A1, hereinafter Shinar).
Regarding Claim 5, Shah teaches the method as applied, but is silent on air gaps.
In analogous art pertaining to 3D printing, Shinar in [0200] teaches that incorporating air gaps in 3D printed material is a possible features, and thus it would have been obvious to include such air gaps in Shah to create shielding capabilities like Shinar’s, wherein arriving at the claimed permittivity would have been obvious since finding workable values has been held to require only ordinary skill in art, and one would have been motivated to find workable values to allow the air gap to shield/filter as desired.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shah as applied to Claim 2 above, and further in view of Speakman (US 2007/0087564 A1, hereinafter Speakman).
Regarding Claim 6, Shah teaches the method as applied above, and Speakman teaches in [0347] that 3D printing can be used to apply an anti-reflection coating, and thus it would have been obvious to customize the RF absorption profile by printing an anti-reflection coating with thickness and dielectric properties as determined in advance in order to ensure the anti-reflection worked in conjunction with desired RF absorption areas.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shah and Speakman as applied to Claim 6 above, and further in view of Shinar.
Regarding Claim 7, the previous combination teaches the method as applied above, and while it is silent on multiple doses of different dielectric unloaded filaments, Shinar teaches in [0141] and Figure 1C the use of multiple extruders to deposit differing dielectric properties to achieve various desired effects, and thus it would have been obvious to further customize the RF absorption potential of the previous combination with multiple extruders using different unloaded dielectric filaments as claimed. 

Response to Arguments
Applicant’s arguments with respect to Claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743